Citation Nr: 0416467	
Decision Date: 06/23/04    Archive Date: 06/30/04

DOCKET NO.  95-17 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.29 (2003) for the veteran's 
period of hospitalization from January 10 to February 4, 
1994.

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from January 1968 to March 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama. The veteran has been declared incompetent for VA 
purposes, and the appellant is his spouse and guardian.

The Board remanded this case in October 2003 in light of 
changes in the law.  The case has returned for appellate 
action.

The issue of entitlement to service connection for PTSD will 
be discussed in the remand that follows this decision.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein have been obtained.

2.  The veteran was hospitalized at a VA medical center from 
January 10 to February 4, 1994, for a number of problems, 
including for his service-connected bilateral knee disorder.


CONCLUSION OF LAW

The criteria for the grant of a temporary total rating under 
38 C.F.R. § 4.29 have been met. 38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.29 (2003); 66 Fed. 
Reg. 45630-32 (Aug. 29, 2001) (codified as amended at 38 
C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Board finds that the appellant has been informed of the 
evidence necessary to substantiate the claim for a temporary 
total rating under the provisions of 38 C.F.R. § 4.29 (2003) 
for the veteran's period of hospitalization from January 10 
to February 4, 1994.  Pertinent identified medical and other 
records have been obtained.  The Board finds that the notice 
and duty to assist provisions of the law have been satisfied. 
38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2003).

II.  Temporary total evaluation

A total disability rating will be assigned without regard to 
other provisions of the rating schedule when it is 
established that a service-connected disability required 
hospital treatment in a VA or an approved hospital for a 
period in excess of 21 days or hospital observation at VA 
expense for a service-connected disability for a period in 
excess of 21 days. 38 C.F.R. § 4.29. Notwithstanding that a 
hospital admission was for disability not connected with 
service, if during such hospitalization hospital treatment 
for a service-connected disability is instituted and 
continued for a period in excess of 21 days, the increase to 
a total rating will be granted from the first day of such 
treatment. If service connection for the disability under 
treatment is granted after hospital admission, the rating 
will be from the first day of hospitalization if otherwise in 
order. 38 C.F.R. § 4.29.

The veteran was hospitalized at a VA Medical Center from 
January 10 to February 4, 1994. While the veteran was noted 
to have been admitted for six different things, which was 
listed in the report as an unstable right knee.  According to 
the report, the veteran underwent physical therapy and was 
issued orthotic devices for his right knee disorder.  The 
discharge report generally discusses treatment for the 
veteran's right knee, along with other nonservice-connected 
disorders.  As the evidence shows treatment for both service-
connected symptomatology (right knee) and non-service-
connected symptomatology (organic brain disorder), the Board 
finds that the evidence for and against the claim is in 
relative equipoise on the question of whether the veteran's 
service-connected disability required hospital treatment in a 
VA or an approved hospital for a period in excess of 21 days 
or hospital observation at VA expense for a service-connected 
disability for a period in excess of 21 days. With the 
resolution of reasonable doubt in the veteran's favor, the 
criteria for a temporary total rating under the provisions of 
38 C.F.R. § 4.29, based on hospitalization and treatment at a 
VA Medical Center from January 10 to February 4, 1994, have 
been met. 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 
3.102, 3.159, 4.29.


ORDER

A temporary total disability rating based upon 
hospitalization from January 10 to February 4, 1994, is 
granted, subject to the criteria governing the payment of 
monetary awards. 


REMAND

The claim for service connection for PTSD is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for the requested action that follows.  VA will notify 
the appellant if further action is required.

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159 (2003) are fully 
complied with and satisfied.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

?	The Board notes that the United 
States Armed Services Center for 
Research of Unit Records (USASCRUR) 
informed the RO in an August 2003 
letter that it could not provide the 
requested information due to the 
veteran's lack of specific dates, 
type and location of the incidents, 
numbers and full names of 
casualties, unit designations to the 
company level, and other units 
involved.  USASCRUR emphasized that 
the more detailed the information, 
the better chance it had to be 
successful locating the veteran's 
information.

?	In light of the recent changes in 
the law, the RO should give the 
veteran and his wife another attempt 
to provide specific descriptions of 
the veteran's stressors during 
service, in response to the 
USASCRUR's letter.

2.  The RO should undertake appropriate 
development to obtain any outstanding 
medical records pertaining to treatment 
or evaluation of the veteran for PTSD, to 
include any records of treatment or 
evaluation of the veteran since October 
2003.  

3.  The RO should prepare a summary of 
the veteran's specifically described 
stressors.  The information provided by 
the appellant and a copy of the service 
records documenting the veteran's unit 
assignments should be forwarded to the 
United States Armed Services Center for 
Research of Unit Records, 7798 Cissna 
Road, Springfield, VA 22150, for 
verification of the stressor(s) claimed 
by the veteran.  

?	If, in the RO's determination, the 
veteran and his wife submit 
stressors that are duplicative and 
lack the specificity that is 
required by USASCRUR, it should 
forego sending the information to 
USASCRUR again.  If this is the 
case, the RO should skip instruction 
number 4 and go to instruction 
number 5 below.  The RO should 
explain its reasoning in its 
decision.  

4.  If USASCRUR is able to confirm any of 
the veteran's described stressors, the RO 
should arrange for a VA examination of 
the veteran to confirm or rule out the 
presence of PTSD.  Any indicated tests 
and studies should be performed, and the 
veteran's claims files must be made 
available to and reviewed by the 
examining psychiatrist.  If PTSD is 
diagnosed, the examiner should be 
requested to identify and explain the 
elements of the diagnosis including the 
specific stressor(s) accountable for the 
disorder.  If the examiner determines 
that the veteran does not meet the 
criteria for a diagnosis of PTSD, the 
examiner should explain why the veteran 
does not meet the criteria for this 
diagnosis. The veteran has a nonservice-
connected disorder diagnosed as organic 
mental disorder due to subarachnoid 
hemorrhage and a ruptured aneurysm. The 
examiner should differentiate between 
this nonservice-connected disorder and 
PTSD, if possible.  The examiner also 
must provide the supporting rationale for 
the opinions expressed.
 
5.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for PTSD.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a supplemental statement of 
the case and afford the veteran the 
requisite opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



